Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

Information Disclosure Statement

	Regarding the information disclosure statement (IDS) submitted on June 8, 2020, cite no 2 US Patent No. 10,182,314 was not considered because the patent has been withdrawn and is not available for review.  The rest of the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. US Patent Publication No. 2019/0135229 (priority to provisional application no. 62/565,637, “Ledvina”) in view of Linde et al. US Patent Publication No. 2014/0348327 (“Linde”).

Regarding claim 1, Ledvina teaches an electronic device comprising: 
at least one communication circuit; and 
a processor configured to control the at least one communication circuit, wherein the processor is further configured to: 

receive first information comprising type information of the external electronic device based on the specified protocol, using the at least one communication circuit (para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols).
Ledvina discloses that either electronic device may measure a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device (para. [0030] determine the distance. in other implementations, the mobile device can determine the distance.  para. [0070] mobile device 400 can determine a distance and send the distance to the vehicle).  However, Ledvina does not expressly teach determining a position master for the measuring.
Linde discloses the concept of a device configured to determine a master for specific roles  between devices (para. [0052] `master` and `slave` designations may, in particular, be specific to the roles of the devices 102, 104.  para. [0054] slave device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Linde’s disclosure of determining a master for a particular role such that the electronic device determined to be a master for the role of measuring distance and providing the distance to the vehicle.  One of ordinary skill in the art would have been motivated to do so because as explained above, Ledvina discloses that either device may measure the distance.  It would have been beneficial to determine a master so that the roles of the devices are defined for the devices such that one device, such as the mobile device, is determined to perform the function of measuring the distance.

Regarding claim 11, Ledvina teaches an electronic device comprising: 
at least one communication circuit; and 
a processor configured to control the at least one communication circuit, wherein the processor is configured to: 

receive a response signal to the broadcasting from an external electronic device, using the at least one communication circuit (para. [0051] respond with a message that includes credentials (e.g., an identifier) of vehicle 350); 
communicate with the external electronic device according to a specified protocol based at least on the response signal (para. [0024] BT pairing, authentications.  mobile device can assume the central rule… para. [0025] identity addresses… exchanging during pairing); 
receive first information at least including type information of the external electronic device according to the specified protocol, using the at least one communication circuit (para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols).
Ledvina discloses that either electronic device may measure a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device (para. [0030] determine the distance. in other implementations, the mobile device can determine the distance.  para. [0070] mobile device 400 can determine a distance and send the distance to the vehicle).  However, Ledvina does not expressly teach determining a position master for the measuring.
Linde discloses the concept of determining a master for specific roles during communication between devices (para. [0052] `master` and `slave` designations may, in particular, be specific to the roles of the devices 102, 104 with respect to BLE communication.  para. [0054] slave device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Linde’s disclosure of determining a master for a particular role such that the electronic device determined to be a master for the role of measuring distance and providing the distance to the vehicle.  One of ordinary skill in the art would have been motivated to do so because as explained above, Ledvina discloses that either device may measure the distance.  It would have been beneficial to determine a master so that the roles of the devices are defined for the devices such that one device, such as the mobile device, is determined to perform the function of measuring the distance.

Regarding claim 2, Ledvina in view of Linde teach the electronic device of claim 1, wherein the first information further comprises at least one of information about a positioning algorithm of the external electronic device, a support role, positioning master information, a transmission/reception state, or the number of antennas (Ledvina: para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols.  para. [0064] ranging capabilities… number of antennas, modes of operation, supported frequency range.  para. [0104] exchange state of UWB devices on the mobile device and the vehicle).

Regarding claim 3, Ledvina in view of Linde teach the electronic device of claim 2, wherein the processor is configured to: determine a positioning algorithm for measuring the distance between the electronic device and the external electronic device based at least on the first information (Ledvina: para. [0030] ranging… using a second wireless protocol.  para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] time delay… to obtain the round trip time, which can be translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 5, Ledvina in view of Linde teach the electronic device of claim 1, wherein the distance between the electronic device and the external electronic device is measured by using an ultra-wideband signal (Ledvina: para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal).



Regarding claim 7, Ledvina in view of Linde teach the electronic device of claim 5, wherein the processor is configured to: transmit information about the determined positioning master to the external electronic device, using an ultra-wideband signal (Ledvina: para. [0070] mobile device 400 can determine a distance and send the distance to the vehicle).

Regarding claim 9, Ledvina in view of Linde teach electronic device of claim 1, wherein the processor is configured to: when it is determined that the external electronic device is the positioning master, transmit an ultra-wideband signal for measuring the distance between the electronic device and the external electronic device to the external electronic device at a specified period (Ledvina: para. [0029] turning on corresponding radios within a specified time of receiving the start message.  para. [0066] coordinating when the vehicle should turn on the UWB radios on and start looking for packets.  para. [0114] ranging interval can defines the amount of time between each consecutive ranging attempts).

Regarding claim 12, Ledvina in view of Linde teach the electronic device of claim 11, wherein the first information further includes at least one of information about a positioning algorithm of the external electronic device, a support role, positioning master information, a transmission/reception state, or the number of antennas (Ledvina: para. [0028] exchanging ranging capabilities… format, frequency, 

Regarding claim 13, Ledvina in view of Linde teach the electronic device of claim 12, wherein the processor is configured to: determine a positioning algorithm for measuring the distance between the electronic device and the external electronic device based at least on the first information (Ledvina: para. [0030] ranging… using a second wireless protocol.  para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] time delay… to obtain the round trip time, which can be translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 14, Ledvina in view of Linde teach the electronic device of claim 11, wherein the distance between the electronic device and the external electronic device is measured by using an ultra-wideband signal (Ledvina: para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 15, Ledvina in view of Linde teach the electronic device of claim 14, wherein the processor is configured to: measure the distance between the external electronic device and the electronic device based on at least one of strength of the ultra-wideband signal, time information included in the ultra-wideband signal, or time of flight of the ultra-wideband signal Ledvina: (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] time delay… to obtain the round trip time, which can be translated to a distance based on the speed of the electromagnetic signal. para. [0081] time-of-flight measurement).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Linde and Hohndel US Patent Publication No. 2014/0187159 (“Hohndel”).

Regarding claim 4, Ledvina teaches the electronic device of claim 1, wherein the processor is configured to: 
receive an identifier of the external electronic device from the external electronic device, using the at least one communication circuit (para. [0025] identity addresses (e.g., media access control (MAC) addresses) of the mobile device and the vehicle can be exchanged during pairing.  para. [0050] advertisement and scanning can be part of a discovery process);
receive a key request from the external electronic device, using the at least one communication circuit (para. [0057] security handshake is performed… keys in the secure element can be used in a challenge response.  para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing); and   
establish communication with the external electronic device according to the specified protocol by transmitting a key to the external electronic device using the at least one communication circuit (para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing).
Ledvina does not expressly teach the processor configured to transmit an acknowledgment for the identifier, using the at least one communication circuit.
Hohndel teaches a processor configured to transmit an acknowledgment for an identifier, using at least one communication circuit (para. [0016] devices 102 and 106.  para. [0026] transmitter module 306 is configured to send acknowledgements.  acknowledge receipt of identification 114.  para. [0047] using the transmitter to acknowledge receipt of the identification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Hohndel’s disclosure of transmitting an acknowledgment for an identifier such that the device of Hohndel is configured to transmit an acknowledgment in response .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Linde and Ruggieri et al. US Patent Publication No. 2019/0266822 (“Ruggieri”).

Regarding claim 8, Ledvina in view of Linde teach the electronic device of claim 1, wherein the processor is configured to, when it is determined that the electronic device is the positioning master: determine the distance between the electronic device and the external electronic device based on at least one ultra-wideband signal received from the external electronic device (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal).
Ledvina discloses transmit information including a key to the external electronic device, using the specified protocol (para. [0057] security handshake is performed… para. [0111] handshake to exchange keys and derive a shared secret at pairing) and performing functions when the distance between the electronic device and the external electronic device is less than a specified distance (para. [0021] defined functions can be performed at various distances… para. [0074] unlocking the vehicle, enabling the tagine… closer distance threshold).  However, Ledvina does not expressly teach when the distance between the electronic device and the external electronic device is less than a specified distance, transmit information including a key to the external electronic device, using the specified protocol.
Ruggieri teaches transmitting information including a key to an external electronic device, using a specified protocol when a distance between the electronic device and the external electronic device is less than a specified distance (para. [0019] communication protocol.  para. [0018] reader device 106, other types of devices.  para. [0045] mobile device 104 is within a booking distance threshold 142… transmits a credential to the reader device 106).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Linde and Shuo US Patent Publication No. 2010/0304670 (“Shuo)”.

Regarding claim 10, Ledvina teaches the electronic device of claim 9, wherein the processor is configured to: when a key request is received from the external electronic device, transmit information including a key to the external electronic device, using the specified protocol (para. [0057] security handshake is performed… keys in the secure element can be used in a challenge response.  para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing.  para. [0131] key refresh request).  Ledvina further discloses transmission of the ultra-wideband signal at the specified period and determining a distance between the devices based on the ultra-wideband signal.  However, Ledvina does not expressly teach the key request based on the transmission of the ultra-wideband signal at the specified period.
Shuo discloses a processor configured to: transmit information including a key to an external electronic device after establishing communication, when a key request is received from the external electronic device (para. [0046] ultra wideband.  para. [0047] once a close range communication link is established… request an authentication credential to the linked mobile device.  receive an authentication credential from the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Shuo’s disclosure of requesting a key request for 

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Han et al. US Patent Publication No. 2016/0291141 (para. [0109] Bluetooth (BT) or Wi-Fi, between the electronic devices.  para. [0115] negotiation and signaling operation.  select one measuring method that is selected from among the plurality of measuring method.  para. [0118] exchange device characteristics… type of electronic device.  wireless connectivity… such as BT.   first electronic device 10 selects an optimal distance measuring method.  para. [0119] select… based on at least one of the characteristics).

Di Nallo et al. US Patent Publication No. 2019/0097317 (para. [0063] electronic device may determine the distance between device 10 and node 78… time stamps in the wireless communication signals. determine the time of flight and thereby determine the distance (range)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445